
	
		I
		112th CONGRESS
		2d Session
		H. R. 6535
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Nadler (for
			 himself and Ms. Schakowsky) introduced
			 the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to repeal the sequestration added by the Budget Control Act
		  of 2011, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save America’s National Economy
			 Act.
		2.Repealer
			(a)In
			 GeneralSection 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985, as added by the
			 Budget Control Act of 2011, is repealed.
			(b)Conforming
			 AmendmentThe item relating
			 to section 251A in the table of contents set forth in section 250(a) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is repealed.
			3.Increased tax rates
			 for taxpayers with more than $1,000,000 taxable income
			(a)In
			 general
				(1)Married
			 individuals filing joint returns and surviving spousesThe table contained in subsection (a) of
			 section 1 is amended to read as follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over
					 $69,00015% of taxable
					 income.
								
								Over
					 $69,000 but not over $139,350$10,350, plus 28% of the excess over $69,000.
								
								Over
					 $139,350 but not over $212,300$30,048, plus 31% of the excess over $139,350.
								
								Over
					 $212,300 but not over $379,150$52,662.50, plus 36% of the excess over $212,300. 
								
								Over
					 $379,150 but not over $1,000,000$112,728.50, plus 39.6% of the excess over $379,150.
								
								Over
					 $1,000,000 but not over $10,000,000$358,585.10, plus 45% of the excess over
					 $1,000,000.
								
								Over
					 $10,000,000 but not over $20,000,000$4,408,585.10, plus 46% of the excess over
					 $10,000,000.
								
								Over
					 $20,000,000 but not over $100,000,000$9,008,585.10, plus 47% of the excess over
					 $20,000,000.
								
								Over
					 $100,000,000 but not over $1,000,000,000$46,608,585.10, plus 48% of the excess over
					 $100,000,000. 
								
								Over
					 $1,000,000,000$478,608,585.10, plus 49% over the excess over
					 $1,000,000,000.
								
							
						
					
				(2)Heads of
			 householdThe table contained in subsection (b) of section 1 of
			 such Code is amended to read as follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over $46,25015% of taxable income.
								
								Over $46,250 but not over $119,400$6,937.50, plus 28% of the excess
					 over $46,250. 
								
								Over $119,400 but not over $193,350$27,419.50, plus 31% of the excess
					 over $119,400.
								
								Over $193,350 but not over $379,150$50,344, plus 36% of the excess over
					 $193,350. 
								
								Over $379,150 but not over $1,000,000$117,232, plus 39.6% of the excess
					 over $379,150.
								
								Over $1,000,000 but not over
					 $10,000,000$363,088.60, plus 45% of the excess over $1,000,000.
								
								Over $10,000,000 but not over
					 $20,000,000$4,413,088.60, plus 46% of the excess over $10,000,000.
								
								Over $20,000,000 but not over
					 $100,000,000$9,013,088.60, plus 47% of the excess over $20,000,000.
								
								Over $100,000,000 but not over
					 $1,000,000,000$46,613,088.60, plus 48% of the excess over $100,000,000.
								
								Over $1,000,000,000$478,613,088.60, plus 49% of the excess over
					 $1,000,000,000.
								
							
						
					
				(3)Unmarried
			 individuals (other than surviving spouses and heads of
			 households)The table contained in subsection (c) of section 1 of
			 such Code is amended to read as follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over $34,50015% of taxable income. 
								
								Over
					 $34,500 but not over $83,600$5,175, plus 28% of the excess over $34,500. 
								
								Over $83,600 but not over $174,400$18,923, plus 31% of the excess over
					 $83,600.
								
								Over $174,400 but not over $379,150$47,071, plus 36% of the excess over
					 $174,400. 
								
								Over $379,150 but not over $1,000,000$120,781, plus 39.6% of the excess
					 over $379,150.
								
								Over $1,000,000 but not over
					 $10,000,000$366,637.60, plus 45% of the excess over $1,000,000.
								
								Over $10,000,000 but not over
					 $20,000,000$4,416,637.60, plus 46% of the excess over $10,000,000.
								
								Over $20,000,000 but not over
					 $100,000,000$9,016,637.60, plus 47% of the excess over $20,000,000.
								
								Over $100,000,000 but not over
					 $1,000,000,000$46,616,637.60, plus 48% of the excess over $100,000,000.
								
								Over $1,000,000,000$478,616,637.60, plus 49% of the excess over
					 $1,000,000,000.
								
							
						
					
				(4)Married
			 individuals filing separate returnsThe table contained in
			 subsection (d) of section 1 of such Code is amended to read as follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over $34,500plus 15% of taxable income.
								
								Over
					 $34,500 but not over $69,675$5,175, plus 28% of the excess over $34,500.
								
								Over $69,675 but not over $106,150$15,024, plus 31% of the excess over
					 $69,675.
								
								Over $106,150 but not over $189,575$26,331.25, plus 35% of the excess
					 over $106,150.
								
								Over $189,575 but not over $500,000 $55,530, plus 39.6% of the excess
					 over $189,575.
								
								Over $500,000 but not over $5,000,000$178,458.30, plus 45% of the excess
					 over $500,000.
								
								Over $5,000,000 but not over
					 $10,000,000$2,203,458.30, plus 46% of the excess over $5,000,000. 
								
								Over $10,000,000 but not over
					 $50,000,000$4,503,458.30, plus 47% of the excess over $10,000,000.
								
								Over $50,000,000 but not over
					 $500,000,000$23,303,458.30, plus 48% of the excess over $50,000,000.
								
								Over $500,000,000$239,303,458.30, plus 49% of the
					 excess over $500,000,000.
								
							
						
					
				(b)Recapture of
			 lower capital gains rates for individuals subject to added rate
			 brackets
				(1)In
			 generalSection 1 of such Code is amended by adding at the end
			 the following new subsection:
					
						(j)Special rule for
				capital gains in case of taxable income subject to at least 45-Percent rate
				bracketIf for the taxable
				year a taxpayer has taxable income in excess of the minimum dollar amount for
				the 45-percent rate bracket and has a net capital gain, then—
							(1)the tax imposed by
				this section for the taxable year with respect to such excess shall be
				determined without regard to subsection (h), and
							(2)the amount of net
				capital gain of the taxpayer taken into account for the taxable year under
				subsection (h) shall be reduced by the lesser of—
								(A)such excess,
				or
								(B)the net capital
				gain for the taxable year.
								Any
				reduction in net capital gain under the preceding sentence shall be allocated
				between adjusted net capital gain, unrecaptured 1250 gain, and section 1202
				gain in amounts proportionate to the amounts of each such
				gain..
				(2)Conforming
			 amendmentParagraph (1) of section 1(h) of such Code is amended
			 by striking If a taxpayer has and inserting Except to the
			 extent provided in subsection (j), if a taxpayer has.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			4.Savings from
			 overseas contingency and related activities
			(a)In
			 generalSection 251(b)(2) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by
			 adding at the end the following new subparagraph:
				
					(E)Overseas
				contingency and related activities
						(i)Cap
				adjustmentIf a bill or joint
				resolution making appropriations for a fiscal year is enacted that specifies an
				amount for overseas contingency and related activities for that fiscal year
				after taking into account any other bills or joint resolutions enacted for that
				fiscal year that specify an amount for overseas contingency and related
				activities, but do not exceed in the aggregate the amounts specified in clause
				(ii), then the adjustments for that fiscal year shall be the additional new
				budget authority provided in that Act for such activities for that fiscal
				year.
						(ii)LevelsThe
				levels for overseas contingency and related activities specified in this
				subparagraph are as follows:
							(I)For fiscal year
				2013, $83,000,000,000 in budget authority.
							(II)For fiscal year
				2014, $50,000,000,000 in budget authority.
							(III)For fiscal year
				2015, $50,000,000,000 in budget authority.
							(IV)For fiscal year
				2016, $50,000,000,000 in budget authority.
							(V)For fiscal year
				2017, $50,000,000,000 in budget authority.
							(VI)For fiscal year
				2018, $50,000,000,000 in budget authority.
							(VII)For fiscal year
				2019, $50,000,000,000 in budget authority.
							(VIII)For fiscal year
				2020, $50,000,000,000 in budget authority.
							(IX)For fiscal year
				2021, $50,000,000,000 in budget
				authority.
							.
			(b)BreachSection
			 251(a)(2) of such Act (2 U.S.C. 901(a)(2)) is amended to
			 read as follows:
				
					(2)Eliminating a
				breach
						(A)In
				generalEach non-exempt account within a category shall be
				reduced by a dollar amount calculated by multiplying the enacted level of
				sequestrable budgetary resources in that account by the uniform percentage
				necessary to eliminate a breach within that category.
						(B)Overseas
				contingenciesAny amount of budget authority for overseas
				contingency operations and related activities for fiscal years 2013 through
				2021 in excess of the levels set in subsection 251(b)(2)(E) shall be counted in
				determining whether a breach has occurred in the security category and the
				nonsecurity category on a proportional basis to the total spending for overseas
				contingency operations in the security category and the nonsecurity
				category.
						.
			(c)Conforming
			 amendmentSection 251(b)(2)(A) of such Act (2 U.S.C.
			 901(b)(2)(A)) is amended to read as follows:
				
					(A)Emergency
				appropriationsIf, for any fiscal year, appropriations for
				discretionary accounts are enacted that the Congress designates as emergency
				requirements in statute on an account by account basis and the President
				subsequently so designates, the adjustment shall be the total of such
				appropriations in discretionary accounts designated as emergency
				requirements.
					.
			
